 1   Stuart T. Barasch, Esq.
     (State Bar No. 74108)
 2
     Of Counsel, Olinsky Law Group
 3   P.O. Box 29115
     Davies, FL 33329
 4   Telephone: (213) 621-7622
 5
     Facsimile: (213) 621-2536
     Email: Stuartbarasch@gmail.com
 6
     Attorney for Plaintiff, Mohammad Ahmad Masoud
 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      MOHAMMAD AHMAD MASOUD,
11        Plaintiff,
                                                  Civil No. 1:19-cv-00127-EPG
12
             vs.
13
      COMMISSIONER OF SOCIAL                                    ORDER
14
      SECURITY,                                         AWARDING ATTORNEY’S
15                                                   FEES PURSUANT TO THE EQUAL
          Defendant
                                                               ACCESS TO
16                                                    JUSTICE ACT, 28 U.S.C. § 2412 (d)
17

18
            Before the Court is the Stipulation of Plaintiff, Mahammad Ahmad Masoud, for award of
19

20   attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the

21   pleadings as well as the position of the defendant commissioner, if any, and recognizing the
22
     Plaintiff’s waiver of direct payment and assignment of EAJA to his counsel,
23
            IT IS HEREBY ORDERED that attorney fees and expenses in the amount of Six
24

25   Thousand Six Hundred Dollars ($6,600.00) pursuant to the Equal Access to Justice Act, 28

26   U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
27
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
28
     and costs are not subject to offset allowed under the Department of the Treasury’s Offset


     Order Awarding Attorney’s Fees Pursuant to the Equal Access to Justice Act
 1   Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
 2
     Plaintiff’s attorney, Olinsky Law Group.
 3
            Whether the check is made payable to Plaintiff or to Olinsky Law Group, the check shall
 4

 5
     be mailed to Olinsky Law Group at the following address:

 6          Olinsky Law Group
            250 S. Clinton St. Ste. 210
 7          Syracuse, NY 13202
 8

 9

10   IT IS SO ORDERED.
11
        Dated:    February 4, 2020                          /s/
12
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Order Awarding Attorney’s Fees Pursuant to the Equal Access to Justice Act
